Citation Nr: 1821742	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disability manifested as bilateral hip pain, to include as due to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a disability manifested as bilateral knee pain, to include as due to the service-connected lumbar spine disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to January 1976 and from May 1976 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, November 2009, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran initially filed a claim of entitlement to service connection for bilateral hip conditions, bilateral knee conditions, hearing loss, and tinnitus in June 2009.  In July 2009, he submitted a claim of entitlement to service connection for hypertension.  An October 2009 rating decision denied entitlement to service connection for the hips, knees, and hypertension.  A November 2009 rating decision denied entitlement to service connection for hearing loss and tinnitus.  He submitted a notice of disagreement (NOD) in November 2009.  A December 2010 statement of the case (SOC) continued the denials of the above issues.  The Veteran perfected a timely substantive appeal later in December 2010.

Subsequently, the Veteran filed a claim for special monthly compensation (SMC) based upon the need for aid and attendance/housebound status.  An April 2014 rating decision denied entitlement to the same.  He submitted a NOD in May 2014.  A SOC was issued in March 2017.  The Veteran perfected a timely substantive appeal in May 2017.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

In August 2017, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development, including further VA examinations.  A November 2017 supplemental SOC (SSOC) continued the denial of claims.

Finally, the Board notes that additional VA treatment records and examination reports dated through March 2018 were associated with the Veteran's claims file subsequent to the issuance of the November 2017 SSOC.  However, the Board finds that such records are not relevant to the Veteran's service connection claims as they pertain to the current nature of his conditions, which is not in dispute, rather than the critical issue of a nexus between the claimed conditions and his service or service-connected disabilities.  In regard to the SMC claim, the newly received evidence is largely repetitive of prior evidence.  The symptoms and severity of conditions noted in such records are essentially the same as those previously considered by the AOJ. Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's bilateral hip conditions are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from service.

2.  The Veteran is not shown to have a right knee disability.

3.  The Veteran's left knee condition is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from service.

4.  The Veteran's bilateral hip and left knee conditions are not shown to be caused or aggravated by his service-connected lumbar spine condition.

5.  The Veteran's hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from service.

6.  Hearing loss and tinnitus are not shown to be present in service, manifested to a compensable disabling degree within the first year after the Veteran completed his service, or related to his military service.

7.  The evidence of record weighs against a finding that the Veteran's disabilities cause a need for aid and attendance as provided under 38 C.F.R. § 3.352(a), or that he was housebound due to such disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip condition are not met. 38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a bilateral knee condition are not met. 38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for hypertension are not met. 38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria establishing entitlement to service connection for a hearing loss disability are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

5.  The criteria establishing entitlement to service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for Special Monthly Compensation based on the need for aid and attendance or housebound status are not met. 38 U.S.C. §§ 1114, 1134, 5107; 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The duty to notify has been met by way of June 2009, September 2009, and February 2014 letters to the Veteran, sent prior to the issuance of the rating decisions on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's personnel and service treatment records (STRs).  Post-service VA and private treatment records have also been obtained, as well as VA examination reports.  Records from the Social Security Administration (SSA) are associated with the claims file.  Lay statements of the Veteran are also of record.  

The Board also finds there has been substantial compliance with the May 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Legal criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Osteoarthritis and organic diseases of the nervous system are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that the Veteran's separation examination is missing from his STRs. When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Bilateral hip condition

The Veteran contends that service connection is warranted for a bilateral hip condition, to include as secondary to his service-connected lumbar spine disability. 

After careful consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim.

As an initial matter, the Board finds that the requirement of an in-service incident or injury is met.  The Veteran asserts that repeated jumps and falls from helicopters, as well as the weight of heavy packs during long marches, are the cause of his current hip condition.  

Upon VA examination in September 2009, he reported that the chronic hip condition was due to strains incurred in 1978 or 1979 due to hiking and marching with gear.  Personnel records confirm that he served as an infantryman.  STRs reflect that the Veteran reported pain in his feet, knees, and back during service, but not his hips.  Upon examination in October 1978, no defects were noted.  In September 1980, the Veteran denied painful or swollen joints.  Thus, consideration will be given to entitlement under a direct theory of entitlement. The Veteran has also advanced a theory that his bilateral hip condition is the result of his service-connected lumbar spine disability.

The Board also finds that the current disability element is met.  The record reflects that the Veteran has a current diagnosis of bilateral chronic hip strains (September 2009 VA examination), left hip strain (June 2012 VA examination), and bilateral hip arthritis (November 2017 VA examination).  

The inquiry therefore turns to whether a nexus exists between the described in-service wear and tear on the Veteran's hips and his current bilateral hip condition.  The Board will also consider whether the Veteran's service-connected lumbar spine disability caused or aggravated his bilateral hip condition.

In this regard, the Board finds that the Veteran is not competent as to the etiology of his bilateral hip condition.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of these conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as degenerative arthritis involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.
  
Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this regard, the Veteran underwent VA examination in July 2009.  The examiner noted no specific injury in service, but chronicled the Veteran's description of infantry service, including lots of hiking with heavy gear.  No arthritis was noted.  The Veteran reported trouble walking or standing for extended periods.  The examiner noted that the Veteran was a poor historian.  He also documented that the Veteran walked with slow steps favoring the left side.  X-rays revealed no fracture or dislocation. The hip joint space was well-maintained with unremarkable soft tissue.  The impression from the x-ray was normal hips bilaterally.  After physical examination, the examiner diagnosed chronic hip strains bilaterally.  He stated that the hip conditions were less likely than not the result of a specific back or hip injury.  

Further VA examination was conducted in June 2012.  The examiner noted a left hip strain diagnosis.  He documented no specific injury to the hip, but acknowledged the Veteran's contention that the current hip condition was due to the repetitive rigors of exercise while in the service.  Following physical examination of the Veteran, the examiner opined that the hip pain could not be isolated to the service.  He stated that the hip pain was not related to or a result of the degenerative arthritis with chronic lumbar strain because the pain was not radicular in nature.  

The Veteran most recently underwent VA examination in November 2017.  The examiner noted May 2010 x-rays showing mild degenerative changes in the bilateral hips, with January 2014 VA treatment records reflecting similar findings.  The examiner also noted the Veteran's May 2017 testimony that his hip pain was due to jumping from helicopters and carrying heavy gear on long marches during service.  The Veteran reported the onset of right hip pain greater than left hip pain in 2010.  Following physical examination of the Veteran, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service event.  She stated that orthopedic and medical literature document that the age of onset of arthritis is typically in the 50-60 year ages; here, the Veteran has documented arthritis in his early 50s.  The examiner stated that she considered the lay statements about the Veteran's multiple jumps from helicopters and carrying heavy loads doing long distance marches.  However, objective review of medical/orthopedic literature was conducted.  In the review of the Workplace Safety and Insurance Appeals Tribunal, the orthopedic surgeons cited that there is a lack of consistent scientific evidence to correlate repetitive motion (like marching with heavy loads or repetitive jumping from helicopter) as a cause of degenerative joint disease.  Age and obesity pose very strong evidence of risk factors for developing osteoarthritis, as noted in the American Medical Association Guide to the Evaluation of Disease and Injury Causation.  The examiner noted that the Veteran's diagnosis of osteoarthritis was documented in his 50s, with a Body Mass Index of greater than 36.  The examiner stated that a temporal and causal nexus cannot be made between his current bilateral degenerative joint disease and his jumps and prolonged marching while carrying heavy loads.  

In regard to a connection between the Veteran's lumbar spine disability and his hips, the examiner quoted the Tribunal, "[T]he physical activity of a person with chronic low back pain is limited."  She noted that the authors added that in chronic low back pain, there is also decreased speed of walking and length of stride.  The authors addressed the likelihood that either lower extremity would be exposed to more than usual forces while walking to cause hip osteoarthritis, especially with the absence of major limp.  Ultimately, the examiner found it less likely than not that the current hip condition was the result of the lumbar spine disability.  Aggravation was also not indicated, as the Veteran's arthritis was characterized as mild and reflective of the normal process of aging.  The examiner stated that the current severity of the hip condition was not greater than the baseline.   

In summary, the available medical evidence does not include a positive medical nexus opinion relating the bilateral hip conditions to service.  Indeed, the November 2017 VA examiner opined that the current condition was less likely than not related to service, and instead suggested that age and obesity were likely etiological factors. Similarly, she found that the hip condition was less likely than not due to or aggravated by the service-connected lumbar spine condition.  In weighing the clinical evidence of record, the Board notes that neither the Veteran's VA treatment records nor his private medical records offer any probative discussion relating the claimed conditions to his service or his lumbar spine condition.  The Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, there is no evidence or assertion that the Veteran developed arthritis of the hips during service or in the year after his separation from active duty.  It was not first diagnosed until 2010.  Thus, application of the presumption related to chronic diseases is not warranted in this case.  See 38 C.F.R. § 3.309(a).

Competent, probative evidence reflecting a nexus between the Veteran's current bilateral hip condition and his service or the service-connected lumbar spine disability is not present.  Accordingly, the Board concludes that entitlement to service connection for a bilateral hip condition cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Bilateral knee condition

The Veteran contends that service connection is warranted for a bilateral knee condition, to include as secondary to his service-connected lumbar spine disability. 

After careful consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim.

As an initial matter, the Board finds that the requirement of an in-service incident or injury is met.  The Veteran asserts that repeated jumps and falls from helicopters, as well as the weight of heavy packs during long marches, are the cause of his current hip condition.  Thus, consideration will be given to entitlement under a direct theory of entitlement. The Veteran has also advanced a theory that his bilateral knee condition is the result of his service-connected lumbar spine disability.

The Board also finds that the current disability element is met in regard to the left knee.  The record reflects that the Veteran has a current diagnosis of left knee strain (September 2009 and June 2012 VA examination reports) and left knee arthritis (November 2017 VA examination report).  

However, a current disability has not been shown for the right knee.  The Board acknowledges that the September 2009 VA examination report noted bilateral knee strains.  This diagnosis appears to be based on the Veteran's report of an in-service strain, as the physical examination revealed no abnormalities or objective evidence of pain in the right knee.  An x-ray revealed a normal right knee.  Private treatment and SSA records noted degenerative joint disease of the bilateral knees.  However, arthritis of the right knee has not been confirmed by imaging.  A May 2014 x-ray revealed mild osteoarthritis of the left knee only.  Importantly, the Veteran denied a right knee problem during the November 2017 VA examination.  He told the examiner that the right knee did not bother him at all.  He rated his pain as zero out of ten in the right knee and said that while both knees "pop," one has pain (the left) and the other does not (the right).  The Board finds it reasonable to infer from the Veteran's statement, in light of the evidence as a whole, that a right knee disability is not present.

The inquiry therefore turns to whether a nexus exists between the described in-service wear and tear on the Veteran's knees and his current left knee condition.  The Board will also consider whether the Veteran's service-connected lumbar spine disability caused or aggravated his left knee condition.

In this regard, the Board finds that the Veteran is not competent as to the etiology of his left knee condition.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain during and after service.  See Layno, 6 Vet. App. at 469; see Washington, 19 Vet. App. at 368.  However, he is not competent to opine on the complex medical question of etiology of these conditions.  See Woehlaert, 21 Vet. App. 456; Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as degenerative arthritis involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.
  
Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

In this regard, the Veteran underwent VA examination in July 2009, as documented in the September 2009 VA examination report.  The examiner noted no specific knee injury in service, but chronicled the Veteran's description of infantry service, including lots of hiking with heavy gear.  No arthritis was noted.  The Veteran reported trouble walking or standing for extended periods.  The examiner noted that the Veteran was a poor historian.  He also documented that the Veteran walked with slow steps favoring the left side.  X-rays revealed no fracture or dislocation. The left knee joint spaces were within normal limits with unremarkable soft tissue.  The patella occupied a normal position.  The impression from the x-ray was normal knees bilaterally.  Following physical examination and interview of the Veteran, the examiner opined that it was less likely than not that the left knee condition was related to the lumbar spine disability.    

Further VA examination was conducted in June 2012.  The examiner noted a left knee strain diagnosis.  He documented no specific injury to the left knee, but acknowledged the Veteran's contention that the current knee condition was due to the repetitive rigors of exercise while in the service.  Following physical examination of the Veteran, the examiner opined that the knee condition was not the result of any service-connected activity in light of normal x-rays.  He also stated that the knee pain was not related to or a result of the degenerative arthritis with chronic lumbar strain because the pain was not radicular in nature.  

The Veteran most recently underwent VA examination in November 2017.  The examiner noted left knee arthritis as of 2014.  Following physical examination and interview of the Veteran, the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event.  She stated that orthopedic and medical literature document that the age of onset of arthritis is typically in the 50-60 year ages; here, the Veteran has documented arthritis in his early 50s.  The examiner stated that she considered the lay statements about the Veteran's multiple jumps from helicopters and carrying heavy loads doing long distance marches.  However, objective review of medical/orthopedic literature was conducted.  In the review of the Workplace Safety and Insurance Appeals Tribunal, the orthopedic surgeons cited that there is a lack of consistent scientific evidence to correlate repetitive motion (like marching with heavy loads or repetitive jumping from helicopter) as a cause of degenerative joint disease.  Age and obesity pose very strong evidence of risk factors for developing osteoarthritis, as noted in the American Medical Association Guide to the Evaluation of Disease and Injury Causation.  The Guide also found insufficient evidence for jumping and cumulative lifetime heavy lifting to cause knee osteoarthritis. The examiner noted that the Veteran's diagnosis of osteoarthritis was documented in his 50s, with a Body Mass Index of greater than 36.  

In regard to a connection between the Veteran's lumbar spine disability and his left knee condition, the examiner quoted the Tribunal, "[T]he physical activity of a person with chronic low back pain is limited."  She noted that the authors added that in chronic low back pain, there is also decreased speed of walking and length of stride.  The authors addressed the likelihood that either lower extremity would be exposed to more than usual forces while walking to cause knee osteoarthritis, especially with the absence of major limp.  Ultimately, the examiner found it less likely than not that the current knee condition was the result of the lumbar spine disability.  Aggravation was also not indicated, as the Veteran's arthritis was characterized as mild and reflective of the normal process of aging.  The examiner stated that the current severity of the knee condition was not greater than the baseline.   

In summary, the available medical evidence does not include a positive medical nexus opinion relating the left knee conditions to service.  Indeed, the November 2017 VA examiner opined that the current condition was less likely than not related to service, and instead suggested that age and obesity were likely etiological factors. Similarly, she found that the knee condition was less likely than not due to or aggravated by the service-connected lumbar spine condition.  In weighing the clinical evidence of record, the Board notes that neither the Veteran's VA treatment records nor his private medical records offer any probative discussion relating the claimed conditions to his service or his lumbar spine condition.  The Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, 1 Vet. App. at 175. 

The Board notes that arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338.  However, there is no evidence or assertion that the Veteran developed arthritis of the left knee during service or in the year after his separation from active duty.  It was not first diagnosed until over 30 years following service.  Thus, application of the presumption related to chronic diseases is not warranted in this case.  See 38 C.F.R. § 3.309(a).

A right knee disability is not shown to be present.  Competent, probative evidence reflecting a nexus between the Veteran's current left knee condition and his service or the service-connected lumbar spine disability is not present.  Accordingly, the Board concludes that entitlement to service connection for a bilateral knee condition cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Hypertension

The Veteran contends that service connection is warranted for hypertension.  

After thorough review of the evidence, the Board concludes that the preponderance of the evidence weighs against entitlement to service connection for hypertension.

As an initial matter, the Board notes that the Veteran was diagnosed with hypertension in 2009, as confirmed on the November 2017 VA examination.  Thus, the current diagnosis element is met.  Additionally, STRs reflect a blood pressure reading of 120/90 in June 1979, along with a complaint of chest pain.  A diastolic measurement of 90 is generally recognized as reflecting an elevated blood pressure reading.  

Thus, the inquiry turns to whether a nexus exists between the currently diagnosed hypertension and the in-service incident of elevated blood pressure.  

In this regard, the Board finds that the Veteran is not competent as to the etiology of his hypertension.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing elevated blood pressure in service.  See Layno, 6 Vet. App. at 469; see Washington, 19 Vet. App. at 368.  However, he is not competent to opine on the complex medical question of etiology of hypertension.  See Woehlaert, 21 Vet. App. 456; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of a condition such as hypertension involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions regarding etiology.

Instead, the Board finds the objective medical evidence, including the November 2017 VA examination report, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and the medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for the medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

Here, the November 2017 VA examiner reviewed the claims file and conducted a physical examination of the Veteran.  Ultimately, he opined that it was less likely than not that the hypertension was incurred in or caused by service.  The examiner stated that a single reading of 120/90 does not fulfill the criteria for hypertension.  He referenced common medical knowledge and VA policy requiring at least two additional blood pressure readings on separate days to confirm hypertension.  The examiner noted that the Veteran reported chest pain at the time of the elevated blood pressure reading in service.  He wrote that pain can cause a sympathetic "fight or flight" response resulting in elevated blood pressure.  The Veteran was referred to Internal Medicine following the chest pain and elevated blood pressure; review of the Internal Medicine consult documented a normal blood pressure reading of 110/80 later that same day. Moreover, the examiner noted that the Veteran did not have any blood pressure readings consistently greater than 140/90 during service.  Treatment for high blood pressure did not begin until March 2009.  The examiner concluded that the current hypertension was not temporally or causally linked to the single elevated diastolic blood pressure reading of 120/90 in June 1979.

The Board notes that, as discussed above, the first treatment for high blood pressure did not begin until 2009, over 25 years following the Veteran's service.   While not dispositive, the passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the condition on appeal to the Veteran's service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, 1 Vet. App. at 175. 

Accordingly, the most probative evidence of record does not reflect a nexus between any in-service injury and the Veteran's current hypertension.

The Board also notes that the Veteran's hypertension cannot be service connected on a presumptive basis as a chronic disease or based on continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309.  There was no diagnosis of hypertension in service.  Additionally, the record does not contain a diagnosis of hypertension or characteristic manifestations of the disease within a year of separation or evidence weighing in favor of continuity of symptomatology.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the competent and probative evidence of record.  Accordingly, service connection is not warranted on a presumptive or continuity of symptomatology basis. 

Based upon the evidence of record, the Board concludes that entitlement to service connection for hypertension cannot be granted.  The competent, probative evidence does not reflect a nexus between the in-service incident of elevated blood pressure and the Veteran's current hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Hearing loss and tinnitus

The Veteran asserts that he developed bilateral hearing loss and tinnitus as a result of his military service, including exposure to grenades and firearms.  

After careful consideration of the record, the Board finds that the preponderance of the evidence weighs against the claims.

During the May 2017 hearing before the Board, the Veteran described exposure to a grenade simulator that was used during his time in Panama. He further described ringing in his ears and loss of hearing for several hours upon use of the simulator. 
Personnel records reflect that the Veteran served as a track vehicle and truck mechanic as well as an infantryman.  His DD-214s from various periods of service reflect his status as a rifle sharpshooter and hand grenade expert.  Thus, the Veteran's exposure to hazardous noise levels during service is substantiated in this case.  38 U.S.C. § 1154.   

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent VA examination in August 2009 in conjunction with his audiological claims. He reported a history of noise exposure to gunfire and explosions while in service.  Post-service, he reported working as a bus driver and in construction around jackhammers, wearing hearing protection intermittently. He also reported the onset of tinnitus in service.  Upon VA examination, pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
40
40
LEFT
30
30
30
35
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Thus, the Veteran currently has bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385.  The Veteran also has a current diagnosis of tinnitus, as reflected on the August 2009 VA examination report.  The examiner stated that, due to a history of significant noise exposure during and after military service, it was not possible to determine the etiology of the hearing loss or tinnitus without resorting to mere speculation. 

An addendum opinion was provided in October 2009.  Following review of the claims file, the examiner noted hearing within normal limits upon examination in service through February 1981.  No in-service documentation of tinnitus was found.  The examiner stated there was no evidence of hearing loss at the time of release from active duty.  She opined that it was not possible to determine the etiology of the hearing loss or tinnitus without resorting to mere speculation.

The Veteran underwent further VA audiological examination in November 2017.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
30
45
LEFT
10
10
10
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally.  She noted no documentation of left ear hearing loss at the time of the Veteran's release from active duty and stated that her current findings of left ear hearing loss did not meet the criteria for a disability under VA regulations.  In regard to the right ear, she stated that, absent frequency specific hearing levels at the time of separation, based on the Veteran's history of in-service and post-service noise exposure, it is not possible to determine if the hearing loss is related to service without resorting to mere speculation.  Similarly, she found no evidence of tinnitus in the STRs.  The examiner opined that, based on the Veteran's history of in-service and post-service noise exposure, it is not possible to determine if the tinnitus is related to service without resorting to mere speculation.

After thorough consideration, the Board finds that the evidence weighs against entitlement to service connection for hearing loss or tinnitus.

There is no indication of post-service hearing loss or tinnitus until over 20 years after service.  Indeed, during a general screening in May 2009, the Veteran denied difficulty hearing.  The treatment provider stated that his hearing appeared grossly normal.  Furthermore, the VA examiners have all stated that an opinion as to the etiology of the Veteran's hearing loss and tinnitus could not be given without resorting to mere speculation.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner and is apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, although the examiners' word choice referenced "speculation," the basis of this statement was that it would be speculative to find a positive nexus between the Veteran's current hearing loss and tinnitus and his service because there was no in-service documentation of hearing loss or tinnitus, and the Veteran had years of post-service exposure to acoustic trauma while working as a bus driver and in construction.  These statements were based on an accurate medical history, and the examiners' reports reflected thorough review of the Veteran's treatment records, along with consideration of his lay statements.

In short, while the Veteran was exposed to in-service noise, and currently has a diagnosis of bilateral hearing loss and tinnitus, no medical evidence shows that the current hearing loss and tinnitus are a result of noise exposure during his military service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, 1 Vet. App. at 175.

The Veteran is competent to report hearing-related symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. at 469.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss and tinnitus in light of his significant noise exposure both during and after service.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to establish a nexus to service given the specific facts of this case.  See Kahana, 24 Vet. App. at 438 (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

The Board also notes that the Veteran's hearing loss and tinnitus cannot be service connected on a presumptive basis as a chronic disease or based on continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309.  There is no evidence of a diagnosis of hearing loss or tinnitus in service or within a year of separation.  Additionally, the record does not contain persuasive evidence weighing in favor of continuity of symptomatology.  Indeed, the Veteran denied difficulty hearing during a review of systems in May 2009.  It was not until later that year that hearing loss was first diagnosed.  Thus, while the Veteran contends the conditions began in service, this contention is inconsistent with the objective medical evidence of record.  Accordingly, service connection is not warranted on a presumptive or continuity of symptomatology basis.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service to our nation for which the Board is grateful.  However, after careful consideration, the Board concludes that the probative evidence of record weighs against a finding that the Veteran's hearing loss and tinnitus are related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Special monthly compensation

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of a service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

38 C.F.R. § 3.352(a) provides that the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3)) inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

In this case, the Veteran's service-connected disabilities include degenerative arthritis with chronic lumbar strain rated as 40 percent disabling; radiculopathy of the left lower extremity rated as 40 percent disabling; peripheral neuropathy of the right lower extremity rated as 40 percent disabling; depression rated as 30 percent disabling; and a residual fracture of the fourth finger on the right hand rated as non-compensable.

After careful consideration, the Board finds that the evidence does not support a finding that the Veteran's disabilities caused the need for aid and attendance as provided under 38 C.F.R. § 3.352(a) or that he is housebound due to his disabilities. The Veteran's claim received in February 2014 asserted that he was housebound due to being a fall risk and unable to cook or clean.  However, the evidence reflects that the Veteran is able to complete household chores, although he experiences challenges.  Bending and twisting are difficult for him.  However, upon physical examination, he has demonstrated the ability to bend and flex, albeit with abnormal ranges of motion.  Examiners have noted that the Veteran walked with a slow gait with short steps.  He has been able to perform three repetitions of exercises during examinations.  The Veteran has reported use of a knee brace, cane, and wheelchair.

The Board has reviewed the evidence of records and finds no credible lay evidence or indication in the medical evidence of record that the Veteran has required the need of regular aid and attendance or been rendered housebound due to service-connected disabilities.  While he utilizes a cane or a wheelchair as needed, he is mobile and able to attend appointments and complete household chores. There are definitive limitations caused by the Veteran's disabilities.  However, overall, the record evidence demonstrates that the Veteran is not so helpless as to require the regular aid and attendance of another person, or that he is unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  In summary, because the criteria enumerated in 38 C.F.R. 
§ 3.352(a) are not met, the Board finds that special monthly compensation based on the need for the regular aid and attendance or housebound status is not warranted. See 38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection for a bilateral knee condition is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to special monthly compensation is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


